
	

113 HR 4383 IH: Bureau of Consumer Financial Protection Small Business Advisory Board Act
U.S. House of Representatives
2014-04-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4383
		IN THE HOUSE OF REPRESENTATIVES
		
			April 3, 2014
			Mr. Pittenger (for himself and Mr. Heck of Washington) introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To amend the Consumer Financial Protection Act of 2010 to establish a Small Business Advisory
			 Board, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Bureau of Consumer Financial Protection Small Business Advisory Board Act.
		2.Establishment of a Small Business Advisory Board within the Bureau of Consumer Financial Protection
			(a)In generalThe Consumer Financial Protection Act of 2010 is amended by inserting after section 1014 (12 U.S.C.
			 5494) the following new section:
				
					1014A.Small Business Advisory Board
						(a)EstablishmentThe Director shall establish a Small Business Advisory Board—
							(1)to advise and consult with the Bureau in the exercise of the Bureau’s functions under the Federal
			 consumer financial laws applicable to eligible financial products or
			 services; and
							(2)to provide information on emerging practices of small business concerns that provide eligible
			 financial products or services, including regional trends, concerns, and
			 other relevant information.
							(b)Membership
							(1)NumberThe Director shall appoint no fewer than 12 members to the Small Business Advisory Board.
							(2)QualificationMembers appointed pursuant to paragraph (1) shall be representatives of small business concerns
			 that provide eligible financial products or services.
							(c)MeetingsThe Small Business Advisory Board—
							(1)shall meet from time to time at the call of the Director; and
							(2)shall meet at least twice each year.
							(d)Compensation and travel expensesMembers of the Small Business Advisory Board who are not full-time employees of the United States
			 shall—
							(1)be entitled to receive compensation at a rate fixed by the Director while attending meetings of the
			 Small Business Advisory Board, including travel time; and
							(2)be allowed travel expenses, including transportation and subsistence, while away from their homes
			 or regular places of business.
							(e)DefinitionsIn this section—
							(1)the term eligible financial product or service means a financial product or service that is offered or provided for use by consumers primarily
			 for personal, family, or household purposes as described in clause (i),
			 (iii), (v), (vi), or (ix) of section 1002(15)(A); and
							(2)the term small business concern has the meaning given such term in section 3 of the Small Business Act (15 U.S.C. 632).
							.
			(b)Table of contents amendmentThe table of contents of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C.
			 5301 et seq.) is amended by inserting after the item related to section
			 1014 the following new item:
				
					
						Sec.1014A. Small Business Advisory Board..
			
